

116 HRES 889 IH: Recognizing the Baltic States of Estonia, Latvia, and Lithuania on the 30th anniversary of the restoration of their independence.
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 889IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Shimkus (for himself, Mr. Schiff, Mr. Bacon, Mr. Chabot, Mr. Cohen, Mr. Connolly, Mr. Fitzpatrick, Mr. Garamendi, Mr. Heck, Mr. Himes, Ms. Kaptur, Mr. Kinzinger, Mr. Lamborn, Mr. Conaway, Mr. Langevin, Mr. Cook, Mr. Diaz-Balart, Mr. Gallego, Miss González-Colón of Puerto Rico, Mr. Keating, Mr. Lowenthal, Mr. Panetta, Mr. Trone, Mr. Turner, Mr. Vela, Mr. Walberg, Mr. Weber of Texas, Mrs. Davis of California, and Ms. Slotkin) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the Baltic States of Estonia, Latvia, and Lithuania on the 30th anniversary of the restoration of their independence.Whereas, 3 decades ago, the peoples of Estonia, Latvia, and Lithuania inspired the world through their victory over the forces of Soviet totalitarianism after decades of resistance; Whereas the Baltic States of Estonia, Latvia, and Lithuania originally declared their independence in 1918 and established diplomatic relations with the United States as independent countries on July 28, 1922;Whereas, 100 years ago this year, Soviet Russia signed treaties with Estonia, Latvia, and Lithuania recognizing their sovereignty and renouncing all territorial claims over each Baltic State in perpetuity;Whereas, on August 23, 1939, the Soviet Union and Nazi Germany signed the Molotov-Ribbentrop Pact, which contained a secret protocol dividing Eastern Europe into spheres of influence, with the Baltic States ultimately being assigned to the Soviet Union, leading soon after to the forcible incorporation of the Baltic States into the Soviet Union;Whereas, following World War II, the Soviet Union occupied the Baltic States, imposing for more than 5 decades its model of Soviet totalitarianism, which the United States never recognized, instead maintaining 98 years of continuous diplomatic relations with the Baltic States;Whereas, in August 1989, approximately 2,000,000 people joined hands in Estonia, Latvia, and Lithuania to form a 373-mile human chain across the 3 states known as the Baltic Chain of Freedom;Whereas, in February 1990, the people of Lithuania participated in the first free election to select a new parliament, which promptly voted for restoration of independence, making Lithuania the first occupied Soviet republic to declare the restoration of independence on March 11, 1990, a move subsequently followed by Latvia on May 4, 1990, and Estonia on August 20, 1991;Whereas, in January 1991, Soviet military forces tried to quash the growing independence restoration movement, leading to approximately 14 Lithuanian deaths, as well as 6 Latvian deaths and many injuries;Whereas, in February and March 1991, the Lithuanian, Estonian, and Latvian people voted overwhelmingly in support of their respective independence restoration referendums, which the United States recognized later that year;Whereas the Baltic States helped pave the path for democracy and freedom across Eastern Europe, leading to the fall of the Soviet Union;Whereas, after restoration of independence, the economies of Estonia, Latvia, and Lithuania emerged as modern market economies leading in technology and financial services sectors;Whereas Estonia, Latvia, and Lithuania continue to demonstrate their commitment to advancing democratic values, peace, and security through their membership and active participation in the North Atlantic Treaty Organization (NATO), the European Union (EU), and the Organisation for Economic Co-operation and Development (OECD);Whereas the Baltic States have been loyal NATO allies, contributing to regional security and global security through operations in Afghanistan and leadership in the NATO Cooperative Cyber Defence Centre of Excellence in Estonia, the NATO Strategic Communications Centre of Excellence in Latvia, and the NATO Energy Security Centre of Excellence in Lithuania;Whereas the Baltic States further their contributions to the security of the Euro-Atlantic area by spending at least 2 percent of Gross Domestic Product (GDP) for defense, and contribute to global security through determined participation in international allied operations and missions; Whereas, since their restoration of independence in 1990 and 1991, Estonia, Latvia, and Lithuania have faced considerable Russian aggressive behavior, intimidation, and cyber attacks, and as a result have worked to shape total defense strategies to counter Russian intervention;Whereas the Government of the Russian Federation has pursued an aggressive disinformation campaign in the Baltic States, including intimidation of Western civilians and troops stationed in Europe and abroad via hacking, pushing propaganda, and other cyber attacks, and has increased air provocations in Eastern Europe;Whereas the presence of the United States in the Baltic States remains a crucial factor for ensuring security in the region and complements the efforts of NATO to strengthen its deterrence and defense posture, including an Enhanced Forward Presence posture in the eastern part of the Alliance with multinational battlegroups;Whereas, in 2019, the United States and the Baltic States signed the Security Cooperation Roadmaps outlining joint security cooperation priorities for 2019 to 2024; Whereas the Baltic States have been models for democratic governance with strong institutions and respect for civil liberties and the rule of law, cherished shared values between the Baltic States and the United States; andWhereas the democratic development and progress of Estonia, Latvia, and Lithuania since those countries regained independence has established the Baltic States as 3 shining beacons for freedom: Now, therefore, be itThat the House of Representatives—(1)congratulates the Baltic States of Estonia, Latvia, and Lithuania on the 30th anniversary of the restoration of their independence;(2)commits continued support for the Baltic allies of the United States through economic and security cooperation, further strengthening transatlantic ties and regional presence;(3)reaffirms the commitment of the United States to the North Atlantic Treaty Organization and the enduring transatlantic alliance;(4)recognizes the courage and resilience of the Estonian, Latvian, and Lithuanian people in their fight for freedom and democracy in the face of Russian aggressive behavior; and (5)expresses the wish that the next 30 years of friendship between the Baltic States and the United States are just as full of positive achievements and progress as the last 30 years have been. 